Title: To Benjamin Franklin from John Vaughan, 19 May 1778
From: Vaughan, John
To: Franklin, Benjamin


Dear Sir
Bordeaux 19 May 1778
Since I had the pleasure of writing to you on the 21 Ult. nothing has come within my knowledge worth your notice. The kindness you have already shewn me encourages me to apply to you now matters begin to assume a dangerous aspect.
A heedless speech imprudently supported by an Irish young man here, has not only occasioned his own banishment, but also an account to be taken of all the Irish and English, their place of Birth and time of residence; being obliged to give in my name, I gave it in as American. Two days after this, a summons was sent to the heads of the houses to wait upon the Intendant, by whom an extract of a letter from the governor of this province [was read], importing that it had been resolved at Court to exile the English Factory at Bordeaux; but that in consequence of his representing the total loss of property they must sustain, it had been at length fixed upon their behavior; it was however intimated that this lenity would not be shewn to new settlers or strangers. My name being down as American it may be prudent perhaps to be master of proofs in case of necessity. If you agree in this, (and I leave it to your Judgement), I shall be happy in a line from you or Mr. F. directing the proper steps before an approved certificate can be granted.
The Boston passed the Castle yesterday, Saluting and Saluted and I this morning saw her marines embarking.
Letters I saw yesterday from Martinico bring a most melancholy account of an American fregate being blown up in an engagement with a 64 gun ship, which in the night she had taken for an Indiaman. 4 lives only are said to be saved. Conjectured to be the same which a French man of war brought an account of as being at Goree after taking Guinea ships. From same letters we learn that Irish provisions are so cheap, owing to the Number of American prizes, that what was sent from France was sold at loss.
Reported. That the Dutch have some vessels of force to defend St. Eustatia trade; Count D’Estangs squadron not out of the Streights the 8th, an English Squadron of 13 watching him and the Spanish Flota not arrived. I cannot authenticate them. I am Dear Sir with sincere respect and affection Your obedient friend and Servant
John Vaughan
 
Addressed: A Monsieur / Monsieur Benjn. Franklin / a Passy / près de / Paris
